TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00386-CV




Osteoimplant Technology, Inc., Appellant

v.

Herbert D. Huddleston, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. GN500743, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant Osteoimplant Technology, Inc. has filed a motion to dismiss, stating that
it has decided not to pursue its appeal.  We grant the motion and dismiss the appeal.  Tex. R.
App. P. 42.1(a).
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellant’s Motion
Filed:   August 26, 2005